REGISTRATION STATEMENT NO. 333-141564 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM SB-2/S-1A5 Amendment No. 5 Pre-Effective REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Sloud, Inc. (Name of small business issuer in its charter) Nevada 7371 13-4314229 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No. GeneSokolov Sloud, Inc. 1900 Campus Commons Dr., Suite 100 Reston, VA20191 PH (703) 766-6526 Sloud, Inc. 1900 Campus Commons Dr., Suite 100 Reston, VA20191 PH (703) 766-6526 GlennE.Goldberg, Esq. Goldberg Law Group, P.A. 200 Central Avenue, Suite 290 Saint Petersburg, Florida 33701 PH 727.898.5200 FX 866.323.6096 (Name, Address and Telephone Number of Principal Offices) (Name, Address, and Telephone Number of Agent for Service) (Copies to) Approximate date of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. x If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o CALCULATION
